Citation Nr: 9933984	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-07 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for a duodenal 
ulcer, currently evaluated as 10 percent disabling.  



REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel





INTRODUCTION


The veteran had active service from March 1964 until June 
1967. 

The veteran was service connected for duodenal ulcer, with a 
10 percent disability rating effective from November 1968.  
See 38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).  In 
January 1980, the Board considered the issue of entitlement 
to an increased rating for duodenal ulcer, and denied the 
benefit requested on appeal. 

The veteran filed a claim of entitlement to an increased 
disability rating in August 1996.  This appeal arose from a 
January 1997 decision of the Department of Veterans Affairs 
(VA) Regional Office in Houston, Texas (the RO).


REMAND

The veteran is seeking an increased disability rating for his 
service-connected duodenal ulcer, which is currently 
evaluated as 10 percent disabling.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, a 10 
percent evaluation is warranted for a mild duodenal ulcer, 
with recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted for a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.  A rating of 40 percent requires 
moderately severe symptoms which are less than severe, but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent disability evaluation is manifested by severe 
symptoms, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

The Board finds that the veteran's current claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  This finding is predicated upon the 
veteran's assertions that his ulcer disorder reflects a 
greater disability picture than currently assessed.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Once a claim 
is well grounded, as here, VA has a statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim.  See 38 U.S.C.A. § 5107.

In essence, the veteran is seeking an increased rating based 
on contentions that his service-connected condition is 
subject to flare-ups.  The veteran has stated that he has had 
several episodes of symptoms lasting ten days or more.  In 
his notice of disagreement, the veteran stated that he had 
suffered from at least three periods of severe symptoms 
lasting ten days or more during 1996 and 1997.  In his 
substantive appeal, the veteran indicated that he had 
experienced continued, recurring symptoms two to three times 
a year, averaging ten days in duration.  He stated that he 
had experienced two episodes of symptoms in 1996, beginning 
in July 1996, to include severe pain, heartburn, gas and 
bloating.  He stated that he had also experienced two periods 
of severe symptoms, lasting at least ten days in duration, in 
April 1997 and October 1997.  

The veteran has requested that the RO schedule a VA 
examination.  The record reflects that the RO requested all 
VA outpatient treatment reports from October 1995 until 
August 1996.  Of record are VA progress notes dated from 
November 1994 until August 1996, laboratory reports, and 
abdominal ultrasound and upper GI x-ray reports.  The record 
does not reveal that the veteran was scheduled for a VA 
examination.  

When the pertinent disorder is subject to fluctuations, the 
VA's duty to assist includes an adequate examination 
conducted during an active stage of the disorder.  See 
Ardison v. Brown, 6 Vet. App 405 (1994).  This duty, however, 
is not unlimited.  In particular, if the flare-ups do not 
cause adverse impact on a claimant's earning capacity and if 
the flare-ups are of relatively short duration (days rather 
than months), an Ardison type examination during an active 
phase of the disability will not be required as such is both 
unnecessary and impractical.  See Voerth v. West, U.S. Vet. 
App. No. 95-904 (October 15, 1999).  

The Board thus concludes that although the veteran should be 
afforded a VA examination, this does not need to be during an 
active phase of the disease.  The veteran is advised that if 
he seeks medical treatment during periods of severe symptoms, 
pertinent treatment records be forwarded to the RO.

Accordingly, the Board is REMANDING this case for the 
following reasons:

1.  The RO should request that the 
veteran identify the names and addresses 
of all medical care providers, VA and 
private examiners, who ever treated him 
for the service-connected duodenal ulcer.  
After securing any necessary releases, 
the RO should attempt to obtain copies of 
any treatment records identified by the 
veteran which have not been previously 
secured.  Any such medical records should 
be associated with the veteran's claims 
folder.

2. The RO should schedule the veteran for 
a VA physical examination by an 
appropriate specialist.  A copy of the 
veteran's claims folder, to include a 
copy of this remand, must be provided 
to the examiner.  The examiner may 
conduct all testing deemed necessary.  
Thereafter, the examiner should report 
detailed findings with regard to the 
current manifestations of the 
veteran's duodenal ulcer, including, 
but not limited to: the degree to 
which ulcer pain is relieved by 
standard ulcer therapy; whether the 
veteran has periodic vomiting, or 
recurrent hematemesis or melena; 
whether his duodenal ulcer is 
manifested by anemia, weight loss, or 
resulting impairment of health; 
whether episodes of symptoms are 
severe, moderately severe, moderate or 
mild, recurrent or incapacitating; how 
many days symptomatic episodes last; 
and how many times per year 
symptomatic episodes occur.  A report 
of the examination should be 
associated with the veteran's claims 
folder.

3. The RO should then readjudicate the 
issue of 
entitlement to an increased rating for a 
duodenal ulcer disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) ("the Court").  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


